Exhibit 10.0

AGREEMENT FOR THE PURCHASE OF STOCK OF TOYZAP.COM, INC.

THIS STOCK PURCHASE AGREEMENT, (this “Agreement”) made this      day of
            , 2010, by and among Toyzap.com, Inc., a Texas corporation (the
“Company”) and a fully reporting, publicly held corporation trading on the OTC
Bulletin Board under the symbol “TOZY.OB”, located at 4800 Beldon Trail,
Colleyville, Texas 76034;                      (collectively, the “Purchasers”),
located at 20400 Stevens Creek Blvd., Suite 700, Cupertino, California 95014.
                     shall be hereinafter referred to each individually as a
“Selling Shareholder” and collectively as the “Selling Shareholders.”

RECITALS

A. The Selling Shareholders desire to sell to the Purchasers, and the Purchasers
desire to purchase from the Selling Shareholders (the “Sale”) and/or retire,
                     shares of the Company’s Common Stock, par value $0.001 per
share (the “Shares”), on the terms and conditions set forth in this Agreement.

B. The Selling Shareholders have appointed Balestri (the “Escrow Agent”), under
the terms and conditions of the Escrow Agreement, attached hereto as Exhibit A
(the “Escrow Agreement”), to receive and hold all consideration received from
Purchasers for the sale of the Shares.

C. The Purchasers have further agreed to advance at least $50,000 of the Share
Purchase Price (defined below) to the Escrow Agent as a refundable good faith
deposit under the terms and conditions of the Escrow Agreement.

D. The Selling Shareholders have appointed Dean (the “Shareholder
Representative”), under the terms and conditions of the Escrow Agreement,
attached hereto as Exhibit C (the “Representative Agreement”), to hold all
documents, stock certificates, stock powers and corporate records of the
Company.

E. The Company joins in the execution of this Agreement for the purpose of
evidencing its consent to the consummation of the foregoing transactions and for
the purpose of making certain representations and warranties to and covenants
and agreements with the Purchasers.

 

1 of 19



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, in consideration of the recitals (which are deemed to be a part
of this Agreement), mutual covenants, representations, warranties and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

SALE AND RETIREMENT OF STOCK

1.01 Subject to the terms and conditions of this Agreement, the Selling
Shareholders agree to sell the Shares owned by them, and Purchasers agree to
purchase from the Selling Shareholders, that number of Shares listed opposite
such Selling Shareholder’s name on Exhibit B hereto, for a total of
                                                              (the “Share
Purchase Price”).

1.02 The Selling Shareholders shall instruct the Escrow Agent as to the
distribution of the funds received from the sale of the Shares and shall
instruct the Shareholder Representative as to distribution of the Shares and
other documents of the Company held by the Selling Shareholders.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND DEAN

The Company and Dean, hereby jointly and severally represent and warrant to
Purchasers as of the date hereof and as of the Closing Date as set forth below.
The information disclosed on any Schedule attached hereto shall be deemed to
relate solely to the section of this Article II to which such Schedule relates
and shall not be deemed made for other sections to which such disclosure may
apply unless such disclosure is cross-referenced in the Schedule(s) relating to
such other section(s), and only to the extent that the applicable information or
risk is described.

2.01. Organization and Authority. The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Texas, with all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted. No order has been made or petition
presented or resolution adopted which relates to the winding-up of the Company
or for an administration order in respect of the Company, nor has any
administrative or other receiver been appointed by any Governmental Authority or
other Person with respect to all or part of the assets of the Company, and no
power to make any such appointment has arisen. The Company has delivered
Purchasers complete and correct copies of the Certificate of Formation and
Bylaws presently in effect for the Company, and the Company is not in default
under or in violation of any provision of such documents.

2.02. No Violation. The Company has the right, power, and authority to enter
into, and perform its obligations under, this Agreement. The execution and
delivery of this Agreement by the Company and the performance by the Company of
its obligations hereunder will not cause, constitute, or conflict with or result
in (a) any breach or violation or any of the material provisions of or
constitute a default under any material license, indenture, mortgage, charter,
instrument, certificate of formation, bylaw, or other material agreement or
instrument to which the Company is a party, or by which it may be bound, nor
will any consents or authorizations of any party other than those hereto be
required, or (b) an event that would result in the creation or imposition of any
lien, charge, or encumbrance on any asset of the Company. This Agreement, to
which the Company is a party, has been duly and validly executed and delivered
by the Company, and, assuming due authorization, execution and payment by
Purchasers and due authorization and execution by the Selling Shareholders,
constitute valid and binding legal obligations of the Company, enforceable
against the Company in accordance with its terms, except where such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, and other similar laws and equitable principles relating to or
limiting creditors’ rights generally (“Bankruptcy Laws”).

 

2 of 19



--------------------------------------------------------------------------------

2.03. Capitalization of the Company. The authorized capital stock of the Company
consists of 200,000,000 shares of Company Common Stock, $0.001 par value, and
1,000,000 shares of the Company’s Preferred Stock, which are blank check
preferred, $0.001 par value. There are 10,000,000 issued and outstanding shares
of Company’s Common Stock, and no issued and outstanding shares of the Company’s
Preferred Stock, owned of record and beneficially by the Persons and in the
amounts specified on Schedule 2.03 attached hereto. At the Closing, taking into
consideration the share contribution described in Section 1.02 hereof, the
Purchasers shall acquire Eighty percent (80%) of the fully diluted issued and
outstanding shares of the Company’s capital stock from the two Selling
Shareholders under this Agreement. There are no shares of the Company’s capital
stock held by the Company as treasury stock. All of the issued and outstanding
shares of the Company’s capital stock are validly issued, fully paid,
non-assessable and are without, and were not issued in violation of, any
preemptive rights, and were not issued in violation of federal or state
securities laws. No other class of capital stock of the Company is issued or
outstanding, and there are no options, warrants, calls, subscriptions,
conversion or other rights, agreements or commitments to acquire from the
Company any shares of capital stock of the Company or any other securities
convertible into, exchangeable for or evidencing the right to subscribe for any
shares of capital stock of the Company, or any other security of the Company.
There are no outstanding or authorized stock appreciation, phantom stock or
similar rights with respect to the Company. To the Knowledge of the Company,
there are no voting agreements, voting trust agreements, proxies or stockholder
or similar agreements relating to the capital stock of the Company. The Company
is not subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its capital stock. The Company has
delivered to Purchasers accurate and complete copies of the stock records of the
Company including copies of the duly cancelled certificates representing any
shares of the capital stock of the Company which were previously issued and then
cancelled.

2.04. No Subsidiaries. The Company does not own any investment, equity
securities or other legal and/or beneficial interests in any Person.

2.05. Consents and Approvals. Other than documents that may be required to be
filed by the Company with the Securities and Exchange Commission (the “SEC”) in
connection with the transactions contemplated by this Agreement, no filing or
registration with, no notice to and no permit, authorization, consent or
approval of, any third party or any Governmental Authority is necessary for the
consummation by the Selling Shareholders and the Company of the transactions
contemplated by this Agreement or to enable the Company to continue to conduct
its business after the Closing in a manner which is consistent with that in
which it is presently conducted or contemplated to be conducted.

2.06. Books and Records. The books and records of the Company are, and have
been, maintained in the usual, regular, ordinary and appropriate manner by the
Company.

2.07. Employees; Employee Benefit Plans. The Company has no employees,
employment contracts, collective bargaining agreements, pension plan, bonus
plans, profit-sharing agreements, stock options, or other agreements providing
for employee remuneration or benefits to any party, including independent
contractors.

2.08 Contracts, Leases and Assets. Except as otherwise set forth on Schedule
2.08, the Company is not a party to any contract, agreement or lease. To the
Knowledge of the Company, no person other than Dean holds a power of attorney
from the Company or the Selling Shareholders. At the Closing, the Company will
have no assets or contracts other than as set forth on Schedule 2.08.

 

3 of 19



--------------------------------------------------------------------------------

2.09 Compliance with Laws. The Company has complied with, and is not in
violation of any federal, state, or local statute, law, and/or regulation
pertaining to the Company. The Company has complied with all federal and state
securities laws in connection with the offer, sale and distribution of its
securities, except where the fail to comply with such laws would not create a
Material Adverse Effect. At the time that the Company sold shares to the Selling
Shareholders, the Company was entitled to use the exemptions provided by the
Securities Act of 1933, as amended and rules thereunder (the “Act”), relative to
the sale of its shares. The Shares being sold herein are being sold in a private
transaction between the Selling Shareholders and Purchasers, and it is
understood that the Shares are subject to trading restrictions under the Act.

2.10. Brokers’ Fees and Commissions. The Company has not employed any investment
banker, broker, finder or intermediary in connection with the transactions
contemplated hereby.

2.11 Absence of Changes. Since December 31, 2009, there has been no change in
the financial condition or operations of the Company except changes in the
ordinary course of business, which changes have not in the aggregate been
materially adverse.

2.12 SEC Documents. The Company has filed all required reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC since May 7, 2008 (the “SEC Documents”). As of their respective dates,
the SEC Documents complied in all material respects with requirements of the
Securities Act or the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), as the case may be and the rules and regulations of the SEC promulgated
thereunder applicable to such SEC Documents, and none of the SEC Documents,
except to the extent that information contained in any SEC Document has been
revised or superseded by a later filed SEC Document, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

2.13 Financial Statements. The financial statements of the Company included in
the Company’s Form 10-K for the year ended December 31, 2009 and the Form 10-Q
for the three months ended September 30, 2009 comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, have been prepared in accordance
with U.S. generally accepted accounting principles (“GAAP”) (except, in the case
of unaudited statements as permitted by Form 10-Q of the SEC) applied on a
consistent basis during the periods involved and fairly present the consolidated
financial position of the Company as of the dates thereof and the consolidated
results of their operation and cash-flows for the periods then ending in
accordance with GAAP (subject, in the case of the unaudited statements, to
normal year-end audit adjustments). Except as set forth in the filed SEC
Documents, the Company does not have any material liabilities or obligations of
any nature (whether accrued, absolute, contingent or otherwise) required by GAAP
to be set forth on a consolidated sheet of the Company and its consolidated
subsidiaries or in the notes thereto and which can reasonably be expected to
have a Material Adverse Effect on the Company taken as a whole.

2.14 Liabilities. The Company does not, and will not as of Closing, have any
debt, liability, or obligation of any nature, whether accrued, absolute,
contingent, or otherwise, and whether due or to become due, that is not
reflected in the Company’s balance sheet as of December 31, 2009, and listed
specifically on and attached to this Agreement as Schedule 2.14. Any and all
debts listed on Schedule 2.14 of this Agreement shall be paid in full either
before Closing or at Closing.

 

4 of 19



--------------------------------------------------------------------------------

2.15 Tax Returns. Within the times and in the manner prescribed by law, the
Company has filed all federal, state, and local tax returns required by law to
be filed on or before December 31, 2009. The Company has paid, or will pay prior
to the time they become delinquent, all material taxes (including accrued
taxes), assessments, and penalties due and payable on or before the Closing. The
Company has not been advised in writing that any federal income tax returns of
the Company have been audited by the Internal Revenue Service. The provisions
for taxes, if any, reflected in the Company’s balance sheet as of December 31,
2009, is adequate for any and all federal, state, county, and local taxes for
the period ending on the date of that balance sheet and for all prior periods,
whether or not disputed. To the Knowledge of the Company, there are no present
disputes as to taxes of any nature payable by the Company.

2.16 Full Disclosure. None of representations and warranties made by or in any
certificate or memorandum furnished or to be furnished by the Company or on its
behalf in connection herewith, contains or will contain any untrue statement of
a material fact, or omit any material fact the omission of which would be
misleading.

2.17 Litigation. The Company is not (and has not been) a party to any suit,
action, arbitration, or legal administrative, or other proceeding, or pending
governmental investigation not disclosed in the 10K and 10Q’s filed with the
SEC. To the Knowledge of the Company, there is no basis for any such action or
proceeding and no such action or proceeding is threatened against the Company.
The Company is not subject to or in default with respect to any order, writ,
injunction, or decree of any federal, state, local, or foreign court,
department, agency, or instrumentality. The Company is not aware of any pending,
threatened or asserted claims, lawsuits or contingencies involving the Company.
To the Knowledge of the Company, there is no dispute of any kind between the
Company and any third party that would have a Material Adverse Effect.

2.18 Corporate Documents. The Company has delivered to the Purchasers copies of
the following documents, which are true, complete and correct in all material
respects:

 

  (a) Certificate of Formation and Bylaws;

 

  (b) Any and all minutes of meetings of the Company’s board of directors;

 

  (c) Any and all minutes of meetings of the Company’s shareholders;

 

  (d) Any and all written consents of the Company’s board of directors in lieu
of meetings;

 

  (e) Any and all written consents of the Company’s shareholders in lieu of
meetings;

 

  (f) List of current officers and directors of the Company;

 

  (g) Balance Sheet as of December 31, 2009, together with other financial
statements, any, described in Section 2.13 hereof;

 

  (h) Copies of all federal and state income tax returns of the Company;

 

  (i) Copies of all Company bank statements since January 1, 2008; and

 

  (j) Stock register and stock certificate records of the Company.

2.19 Title. To the Knowledge of the Company, none of the Shares are subject to
any voting trust or agreement. To the Knowledge of the Company, no Person holds
or has the right to receive any

 

5 of 19



--------------------------------------------------------------------------------

proxy or similar instrument with respect to such Shares. Except as provided in
this Agreement, to the Knowledge of the Company, the Selling Shareholders are
not parties to any agreement which offers or grants to any person the right to
purchase or acquire any of the Shares. To the Knowledge of the Company, there is
no applicable local, state or federal law, rule, regulation, or decree which
would, as a result of the purchase of the Shares by the Purchasers, impair,
restrict or delay voting rights with respect to the Shares.

2.20 Transactions with Related Parties. There are no transactions, liabilities
or causes of action between the Company and (i) any director, officer, employee,
stockholder or Affiliate of the Company, or (ii) any relative or spouse (or
relative of such spouse) of any such director, officer, employee, stockholder or
Affiliate (such Persons in (i) and (ii) being referred to herein as a “Related
Party” or collectively as the “Related Parties”).

2.21. Names. The Company has never operated under any name other than
“Toyzap.com, Inc.”

2.22. Disclosure. All documents, agreements and other papers and materials
delivered by or on behalf of the Company in connection with this Agreement and
the transactions contemplated hereby and thereby are true, complete and accurate
in all material respects. All documents referred to in this Agreement, including
in the Schedules or Exhibits, and the corporate minute books of the Company have
been delivered to Purchasers. Such corporate minute books contain all of the
minutes of meetings of shareholders, board of directors, and any committees of
the board of directors that have been held and all of the written consents to
action executed in lieu thereof. None of the representations, warranties or
statements of the Company contained in this Agreement, in the Schedules or
Exhibits hereto, or in any other agreement, instrument or document executed or
delivered by or on behalf of the Company in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the representations, warranties or statements made, in the context in
which made, not false or misleading. There is no fact that the Company has not
disclosed to Purchasers in writing that causes a Material Adverse Effect or
could result in a Material Adverse Effect. The Company acknowledges that the
statements contained in this Section shall not be deemed to limit or qualify any
of the other representations or warranties contained in this Agreement, in the
Schedules or Exhibits hereto or in any agreement or document delivered in
connection herewith.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLING SHAREHOLDERS

Each Selling Shareholder hereby represents and warrants as of the date hereof
and as of the Closing Date to the Purchasers that:

3.01 Capital Stock of the Company owned by Selling Shareholders. Each of the
Selling Shareholders hereto beneficially owns that number of shares of capital
stock of the Company set forth on Schedule 2.03. The Selling Shareholder owns no
other shares of the Company’s capital stock, nor any options, warrants, calls,
subscriptions, conversion or other rights, agreements or commitments to acquire
from the Company any shares of capital stock of the Company or any other
securities convertible into, exchangeable for or evidencing the right to
subscribe for any shares of capital stock of the Company, or any other security
of the Company. The Selling Shareholder is not a party to any stock

 

6 of 19



--------------------------------------------------------------------------------

appreciation, phantom stock or similar rights with respect to the Company. The
shares of capital stock held by the Selling Shareholder are not subject to any
voting agreements, voting trust agreements, proxies or stockholder or similar
agreements, nor are such shares subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any of the shares. The
Company’s transfer agent has delivered to Purchasers accurate and complete
certificates representing any shares of the capital stock of the Company which
are currently outstanding and beneficially owned by the Selling Shareholder, and
the Selling Shareholder shall deliver any such complete certificates to the Dean
prior to the Closing.

3.02 Title to Shares. Selling Shareholder has good and marketable title to all
of the Shares being sold by him to the Purchasers pursuant to this Agreement.
Such Shares will be, at the Closing, free and clear of all liens, security
interests, pledges, charges, claims, encumbrances and restrictions of any kind.
None of the Shares being sold by the Selling Shareholder to the Purchaser
pursuant to this Agreement are or will be subject to any voting trust or
agreement. No Person holds or has the right to receive any proxy or similar
instrument with respect to such Shares. Except as provided in this Agreement,
the Selling Shareholder is not party to any agreement which offers or grants to
any person the right to purchase or acquire any of the Shares being sold by the
Selling Shareholder to the Purchasers pursuant to this Agreement.

3.03 No Violation. The Selling Shareholder has the right, power, and authority
to enter into, and perform his obligations under this Agreement. The execution
and delivery of this Agreement by the Selling Shareholder and the performance by
the Selling Shareholder of his obligations hereunder will not cause, constitute,
or conflict with or result in (a) any breach or violation or any of the material
provisions of or constitute a default under any material license, indenture,
mortgage, charter, instrument, certificate of formation, bylaw, or other
material agreement or instrument to which the Selling Shareholder is a party, or
by which it may be bound, nor will any consents or authorizations of any party
other than those hereto be required, or (b) an event that would result in the
creation or imposition of any lien, charge, or encumbrance on any asset of the
Selling Shareholder. This Agreement, to which the Selling Shareholder is a
party, has been duly and validly executed and delivered by the Selling
Shareholder, and, assuming due authorization, execution and payment by
Purchasers and due authorization and execution by the Company, constitutes valid
and binding legal obligations of the Selling Shareholder, enforceable against
the Selling Shareholder in accordance with its terms, except where such
enforceability may be limited by Bankruptcy Laws.

3.04 Brokers’ Fees and Commissions. The Selling Shareholder has not employed any
investment banker, broker, finder or intermediary in connection with the
transactions contemplated hereby.

3.04 DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES. EXCEPT AS EXPRESSLY SET
FORTH IN ARTICLE 2 AND THIS ARTICLE 3, SELLER SHAREHOLDERS MAKE NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT
OF THE COMPANY OR ANY OF ITS ASSETS, LIABILITIES OR OPERATIONS, INCLUDING WITH
RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY SUCH
OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.

 

7 of 19



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASERS

Purchasers hereby represent and warrants to the Company and the Selling
Shareholders that:

4.01. Authorization. Purchasers have full corporate power and authority to
execute and deliver this Agreement to which it is a party and to perform and
observe fully its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby. Purchasers have taken all corporate action
required to authorize the execution, delivery and performance by it of this
Agreement to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby. This Agreement to which Purchasers are a party
has been duly and validly executed and delivered by Purchasers, as applicable,
and, assuming due authorization, execution and delivery by the Company and the
Selling Shareholders, will constitute a valid and binding obligation of
Purchasers, subject to Bankruptcy Laws.

4.02. No Violation. Neither the execution and delivery of this Agreement by
Purchasers and the performance by Purchasers of its obligations hereunder nor
the consummation by Purchasers of the transactions contemplated hereby will
(a) violate, conflict with or result in any breach of any provision of the
Certificate of Incorporation or Bylaws of Purchasers, (b) violate, conflict with
or result in a violation or breach of, or constitute a default (with or without
due notice or lapse of time or both) under, or permit the termination of, or
result in the acceleration of, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which Purchasers is a party or by which they
or any of their respective properties or assets may be bound or affected or
(c) violate any Rule of any Governmental Authority applicable to Purchasers or
any of their respective properties, assets or operations, excluding from the
foregoing clauses (b) and (c) violations, conflicts, breaches or defaults which,
in the aggregate would not have a material adverse effect on the business,
properties, operations or condition (financial or otherwise) of Purchasers.

4.03 Transfer Restrictions. Purchasers agrees that the securities being acquired
pursuant to this Agreement may be sold, pledged, assigned, hypothecated or
otherwise transferred, with or without consideration (“Transfer”) only pursuant
to an effective registration statement under the Act or pursuant to an exemption
from registration under the Act, the availability of which is to be established
to the satisfaction of the Company.

4.04. Purchaser has not engaged any investment banker, broker or finder in
connection with the transactions contemplated hereby.

4.05. Disclaimer. No promises or representations have been or are made by
Purchasers to the Company or any Selling Shareholder except as expressly set
forth in this Agreement, whether regarding Purchasers’ conduct of the Company’s
business following the Closing, the operations of Purchasers following the
Closing, any projections or forecasts of the Company’s business or Purchasers
relating to the period following the Closing, or otherwise and Selling
Shareholders, in entering into this Agreement, have not relied on any
representations or promises except as set forth in this Agreement.

 

8 of 19



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

5.01. Conduct of Business of the Company Prior to the Closing. From the date
hereof through the Closing, the Company and Dean agree that, except as expressly
contemplated or permitted by this Agreement or to the extent that Purchasers
shall otherwise consent in writing, the Company shall use its best efforts to
carry on its business and affairs in such a manner so that the representations
and warranties contained in Article II shall continue to be true and correct on
and as of the Closing as if made again by the Company on the Closing Date, and
the Company shall carry on its business and shall not (without the prior written
approval of Purchasers) (i) sell, pledge, or assign any assets, (ii) amend its
Certificate of Formation or Bylaws, (iii) declare dividends, redeem or sell
stock or other securities (iv) incur any liabilities, except in the normal
course of business, (v) acquire or dispose of any assets, enter into any
contract, guarantee obligations of any third party, or (vi) within the thirty
(30) day period following the date of this Agreement, enter into any other
transaction, or enter into any discussions with any other prospective purchaser
of the Shares, or any prospective joint venturer or merger partner.

5.02. Access to Information. Between the date of this Agreement and the Closing,
at reasonable times without significant disruption to the business of the
Company, the Company will give Purchasers and its authorized representatives
full access at Purchasers’ expense to all personnel, offices and other
facilities, and to all books and records of the Company (including Tax returns
and accounting work papers) and shall permit Purchasers to make and shall fully
cooperate with regard to such inspections as it may require and shall cause its
officers to furnish Purchasers such financial and operating data and other
information with respect to the business and properties of the Company as
Purchasers may from time to time reasonably request. The representations and
warranties of the Company, Dean, and the Selling Shareholders contained herein
or in any certificate or other documents delivered to Purchasers shall not be
deemed waived or otherwise affected by the results of any such investigation
made by Purchasers or any of its representatives.

5.03. All Reasonable Efforts. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action, and to do, or cause to be done as
promptly as practicable, all things necessary, proper and advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the date
hereof any further action is necessary or desirable to carry out the purposes of
this Agreement, including the execution of additional instruments, each party to
this Agreement shall take all such necessary action.

5.04. Public Announcements. Other than as required by law, the Company, together
with Purchasers, shall mutually determine and agree when and the extent to which
it is desirable or necessary to issue any press release or other public
statements with respect to the transactions contemplated by this Agreement, and
neither the Company nor the Selling Shareholders shall make any such press
release or public statement without the prior consent of Purchasers.

5.05. Disclosure Supplements. The Company, Dean, and the Selling Shareholders
shall promptly deliver to Purchasers in writing any information which, if
existing, occurring or known at the date of this Agreement, would have been
required to be set forth or described in any Schedule hereto or which is
necessary to correct any information in any Schedule which has been rendered
inaccurate thereby.

5.06. Payment of Transaction Expenses. Prior to the Closing, the Selling
Shareholders shall have paid in full all legal, accounting and other expenses
related to this Agreement on behalf of the Company or any Selling Shareholder
(“Transaction Expenses”) invoiced and accrued prior to the Closing as well as
all other Transaction Expenses which the Company reasonably estimates shall be
incurred through the Closing.

 

9 of 19



--------------------------------------------------------------------------------

5.07. Transfer of Accounts, SEC Codes and Contact Forwarding. At or as soon as
possible after the Closing, the Company and Dean shall take all necessary action
to (A) transfer to Cagan Capital, LLC, or designee(s) thereof (i) full access
and control of all Company bank accounts, including all signature authority with
respect thereto, and (ii) the Company’s SEC Edgar filing codes and control
thereof, and (B) forward all incoming Company mail, courier, electronic mail,
facsimile and telephone communications to such addresses, electronic mail
addresses, facsimile and telephone numbers as Cagan Capital, LLC or designee(s)
thereof direct.

5.08 Specific Performance. Each of the parties hereto hereby acknowledges and
agrees that the other parties would be damaged irreparably if any of the
material provisions of this Agreement are not substantially performed in
accordance with their specific terms or are otherwise breached. Accordingly,
each of the parties hereto hereby agrees that the other parties shall be
entitled to an injunction or injunctions to prevent breaches of the material
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in addition to any other remedy to which they may be
entitled pursuant hereto.

ARTICLE VI

CLOSING CONDITIONS

6.01. Conditions to Each Party’s Obligations under this Agreement. The
respective obligations of each party under this Agreement shall be subject to
the fulfillment at or prior to the Closing of the following conditions:

(a) No injunction, restraining order or other ruling or order issued by any
Governmental Authority or other legal restraint or prohibition preventing the
consummation of the transactions contemplated by this Agreement shall be in
effect and no proceeding brought by any Governmental Authority shall be pending
or threatened which seeks any injunction, restraining order or other order which
would prohibit consummation of the sale of the Shares.

6.02. Conditions to the Obligations of Purchasers under this Agreement. The
obligations of Purchasers under this Agreement shall be further subject to the
satisfaction, at or prior to the Closing, of the following conditions:

(a) Each of the covenants, obligations and conditions of the Company, Dean, and
the Selling Shareholders required to be performed or complied with or satisfied
by such Person at or prior to the Closing pursuant to this Agreement shall have
been duly performed, complied with and satisfied, and each of the
representations and warranties of the Company, Dean, and the Selling
Shareholders contained in this Agreement (including the Schedules and Exhibits
delivered on the date of this Agreement hereof) shall be true and correct as of
the date of this Agreement and as of the Closing, and Purchasers shall have
received certificates to that effect signed by an officer of the Company, Dean,
and the Selling Shareholders;

(b) All (i) action required by law or otherwise to be taken by the Board of
Directors and Selling Shareholders of the Company to authorize the execution,
delivery and performance of this Agreement and the Additional Agreements to
which such Person is a party and the transactions contemplated hereby and
thereby shall have been duly and validly taken, (ii) licenses, permits,
consents, waivers, approvals and similar authorizations of or from any
Governmental Authorities or other Persons necessary or advisable in connection
with the consummation of the sale of the Shares and the other transactions
contemplated by this Agreement or any Additional Agreements, shall have been
delivered, made or obtained, and Purchasers shall have received copies thereof
in form and substance satisfactory to Purchasers.

 

10 of 19



--------------------------------------------------------------------------------

(c) Purchasers and their respective employees, Affiliates, agents, lenders,
environmental consultants and accounting and legal representatives shall have
completed their environmental, tax, accounting, business and legal due diligence
review of the Company, and Purchasers shall be satisfied with the results of
such due diligence review in their sole and absolute discretion, and have
collected sufficient funds, on terms solely satisfactory to each of the
Purchasers, to consummate this transaction.

6.03. Conditions to the Obligations of the Company and Selling Shareholders
under this Agreement. The obligations of the Company and the Selling
Shareholders under this Agreement shall be further subject to the satisfaction,
at or prior to the Closing, of the following condition:

(a) Each of the covenants, obligations and conditions of Purchasers
respectively, required to be performed, complied with or satisfied by either at
or prior to the Closing pursuant to the terms of this Agreement shall have been
duly performed, complied with and satisfied, and each of the representations and
warranties of Purchasers contained in this Agreement shall be true and correct
as of the date of this Agreement and as of the Closing.

ARTICLE VII

CLOSING

7.01. Closing. The closing (the “Closing”) of the transactions contemplated by
this Agreement shall take place at the office of the Company on March 31, 2010,
at 10:00 a.m., CST, on the first business day following the day on which the
last of the conditions set forth in Article VI is fulfilled or waived, or at
such other time and place and on such other date as Purchasers, the Company, and
the Selling Shareholders shall agree (the “Closing Date”).

(a) At the Closing, the Company and the Shareholder Representative shall deliver
to Purchasers the following:

(i) Stock certificate or certificates, along with stock powers, representing
Selling Shareholders shares, endorsed in the name or names as designated by the
Company;

(ii) the resignation of all officers of the Company;

(iii) the resignation of all of the directors of the Company;

(iv) a board of directors resolution appointing new directors of the Company as
designated by Purchasers, subject to compliance with Rule 14B-1 under the
Securities Exchange Act of 1934;

(v) true and correct copies of all of the business and corporate records of the
Company, including but not limited to the information required to be provided
pursuant to Section 2.18 above, and all correspondence files, bank statements,
checkbooks, savings account books, minutes of shareholder and directors meetings
or consents, financial statements, shareholder listings, stock transfer records,
agreements and contracts;

(vi) The Release Agreement, attached hereto as Exhibit D, executed by all
Selling Shareholders, officers and directors of the Company; and

 

11 of 19



--------------------------------------------------------------------------------

(vii) such other documents of the Company as may be reasonably required by the
Purchasers, if available.

(b) At the Closing, Purchasers shall deliver to the Company and the Escrow Agent
the following:

(i) all previously undelivered documents required to be delivered by Purchasers
to the Company at or prior to the Closing in connection with the transactions
contemplated hereby;

(ii) such other certificates, agreements and documents as the Company shall
reasonably request; and

(iii) checks from the individual Purchasers to the Escrow Agent for the purchase
of the Shares which total the Share Purchase Price less any funds previously
advanced by the Purchasers to the Escrow Agent against the Share Purchase Price
under the terms and conditions of the Escrow Agreement.

(c) At the Closing, the Shareholder Representative shall release and deliver all
certificates representing the Shares being purchased, along with the proper
stock powers and to Securities Transfer Corporation located at 2591 Dallas
Parkway, Suite102, Frisco, Texas 75034, the Transfer Agent for the Company, to
have the certificates changed into their respective names and denominations and
Purchasers, and the Company shall be responsible for all costs involved in such
changes and in mailing new certificates to all shareholders.

ARTICLE VIII

TERMINATION AND ABANDONMENT

8.01. Termination. This Agreement may be terminated and the Sale contemplated
hereby may be abandoned at any time prior to the Closing:

(a) by mutual consent of the Company and Purchasers; or

(b) by either the Company or Purchasers if the Closing shall not have occurred
on or before April 16, 2010.

8.02. Procedure and Effect of Termination. In the event of termination of this
Agreement pursuant to Section 8.01 hereof, written notice thereof shall
forthwith be given to the other parties to this Agreement and this Agreement
shall terminate and the Sale shall be abandoned, without further action by any
of the parties hereto. If this Agreement is terminated as provided herein, no
party hereto shall have any liability or further obligation to any other party
to this Agreement resulting from such termination.

ARTICLE IX

SURVIVAL AND INDEMNIFICATION

9.01. Survival and Remedies. All representations and warranties of each of the
parties hereto contained in this Agreement or the Additional Agreements,
including all statements contained in any certificate, schedule, document or
other writing delivered pursuant hereto or in connection with the transactions
contemplated hereby, shall be deemed to be representations and warranties within
the meaning of this Section 9.01, shall be deemed to be material and to have
been relied upon by Purchasers

 

12 of 19



--------------------------------------------------------------------------------

or the Selling Shareholders, and shall survive the Closing until one (1) year
after the Closing, at which time such representations and warranties shall
terminate. Notwithstanding anything to the contrary in the previous sentence,
any claim for indemnification relating to a breach of any such representation or
warranty asserted in a writing (stating the nature of the claim, the identity of
the underlying claimants, if applicable, and an estimate of the amount of the
claim, if known) on or before the expiration of the relevant time period shall
survive, and the representations and warranties referenced in such claim shall
survive for purposes of such claim, until resolved or judicially determined.

9.02. Indemnification of Purchasers by Dean. Dean shall, to the extent not
covered and promptly paid by applicable insurance, jointly and severally
indemnify, defend and hold harmless, Purchasers and their past, present and
future directors, officers, employees, agents, subsidiaries and Affiliates (the
“Purchasers Indemnified Parties”) for any and all loss, damage, expense
(including court costs, amounts paid in settlement, judgments, attorneys’ fees
and other expenses for investigating and defending), claim, deficiency,
liability or obligation related to, resulting from, caused by or arising from
(a) any inaccuracy in or breach of any representation or warranty made by the
Company and Dean in Article II hereof or made by the Company in any other
agreement, instrument or document delivered by the Company pursuant hereto, and
(b) any failure to perform or breach by the Company of any covenant or agreement
made by the Company herein or in any other agreement, instrument or document
delivered by the Company or any of their respective Affiliates pursuant hereto
(collectively, the “Damages”).

9.03. Indemnification of Purchasers by the Selling Shareholders. Each Selling
Shareholder shall, to the extent not covered and promptly paid by applicable
insurance, severally but not jointly, indemnify, defend and hold harmless
Purchasers Indemnified Parties for any and all loss damage, expense (including
court costs, amounts paid in settlement, judgments, attorneys’ fees and other
expenses for investigating and defending), claim deficiency, liability or
obligation related to, resulting from, caused by or arising from (a) any
inaccuracy in or breach of any representation or warranty made by such Selling
Shareholder in Article III herein or in any other agreement, instrument or
document delivered by such Selling Shareholder pursuant hereto, or (b) any
failure to perform or breach by such Selling Shareholder of any covenant or
agreement made by such Selling Shareholder herein or in any other agreement,
instrument or document delivered by such Selling Shareholder or any of his, her
or its Affiliates pursuant hereto.

9.04 Limitation of Damages. Notwithstanding Sections 9.02 and 9.03, the Company,
Dean, and the Selling Shareholders shall not have any obligation to indemnify a
Purchasers Indemnified Party from and against any Damages to the extent the
Damages the Purchasers Indemnified Parties have suffered exceed an aggregate
ceiling equal to $160,000 (the “Cap”) (after which point the Company, Dean, and
the Selling Shareholders will have no obligation to indemnify the Purchasers
Indemnified Parties from and against such further Damages); provided, however,
that in no event shall Balestri be liable under Section 9.04 for any amount
greater than his respective portion of the Share Purchase Price. Notwithstanding
the foregoing or anything to the contrary, any limitations on the
indemnification obligations of any Party as set forth this Section 9.04 shall
not apply to any Damages arising directly or indirectly from any circumstance
involving intentional misrepresentation or fraud.

9.05. Indemnification by Purchasers. Purchasers, severally but not jointly,
shall indemnify, defend and hold harmless each of the Selling Shareholders (the
“Seller Indemnified Parties”) for any and all loss, damage, expense (including
court costs, amounts paid in settlement, judgments, attorneys’ fees and other
expenses for investigating and defending), suit, action, claim, deficiency,
liability or obligation related to, caused by or arising from any inaccuracy or
breach of any representation or warranty, any failure to perform or breach of
any covenant or agreement made by the Purchasers herein or in any other
agreement, instrument or document delivered by Purchasers pursuant hereto, and
any and all claims made in good faith based upon facts alleged that, if true,
would have constituted any such

 

13 of 19



--------------------------------------------------------------------------------

misrepresentation, breach or failure. Notwithstanding the foregoing, in no event
shall the Purchasers be liable for any amount greater that their respective
portion of the Share Purchase Price, minus any respective amounts paid to the
Selling Shareholders by the respective Purchaser.

9.06. Indemnification Procedure for Third Party Claims Against Indemnified
Parties.

(a) If subsequent to the Closing any Person (“Indemnified Party”) asserts a
claim for indemnification or receives notice of the assertion of any claim or of
the commencement of any action or proceeding by any entity which is not a party
to this Agreement (including any Governmental Authority) (a “Third Party Claim”)
against such Indemnified Party, with respect to which Purchasers or the Selling
Shareholders (“Indemnifying Party”) are required to provide indemnification
under this Agreement, the Indemnified Party shall give written notice together
with a statement of any available information regarding such claim (the “Notice
of Claim”) to the Indemnifying Party promptly after learning of such claim. The
Indemnifying Party shall have the right, upon written notice to the Indemnified
Party (the “Defense Notice”) promptly after receipt from the Indemnified Party
of the Notice of Claim, to conduct at its expense the defense against such claim
in its own name, or, if necessary, in the name of the Indemnified Party;
provided, however, that the Indemnified Party shall have the right to approve
the defense counsel representing the Indemnifying Party (the “Defense Counsel”),
which approval shall not be unreasonably withheld, and in the event the
Indemnifying Party and the Indemnified Party cannot agree upon such counsel
within ten days after the Defense Notice is provided, then Indemnifying Party
shall propose an alternate Defense Counsel, which shall be subject again to the
Indemnified Party’s approval, which approval shall not be unreasonably withheld.
The Indemnifying Party shall not settle or compromise any Third Party Claim for
which it has assumed the defense pursuant to this Section 9.06(a) without the
Indemnified Party’s prior written consent thereto, unless the terms of such
settlement or compromise discharge and release the Indemnified Party from all
Liabilities and obligations thereunder and do not involve a remedy other than
the payment of money by the Indemnifying Party.

(b) If the Indemnifying Party shall fail to give the Defense Notice within the
time and as prescribed by Section 9.06(a), or such claim involves a claim for
injunctive or other equitable relief affecting Purchasers, then in any such
event the Indemnified Party shall have the right to conduct such defense, at the
Indemnifying Party’s expense, in good faith with counsel reasonably acceptable
to the Indemnifying Party, but the Indemnified Party shall be prohibited from
compromising or settling the claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. If the
Indemnified Party conducts the defense pursuant to this Section 9.06(b), the
Indemnifying Party will, at its expense, make available to the Indemnified Party
such assistance and materials as the Indemnified Party may reasonably request.

(c) If the Indemnifying Party does deliver a Defense Notice and thereby elects
to conduct the defense of the subject Third Party Claim, the Indemnified Party
will cooperate with and make available to the Indemnifying Party such assistance
and materials as it may reasonably request, all at the expense of the
Indemnifying Party. Regardless of which Party defends such claim, the other
Party shall have the right at its expense to participate in the defense assisted
by counsel of its own choosing. Notwithstanding the foregoing and if the
Indemnifying Party delivers a Defense Notice and thereby elects to conduct the
defense of the subject Third Party Claim but does not proceed diligently to
defend or settle such Third Party Claim within a reasonable time after its
receipt of notice of the assertion or commencement thereof, then (a) the
Indemnified Party shall have the right, but not the obligation, to undertake at
the expense of the Indemnifying Party the defense or settlement of such Third
Party Claim for the account and at the risk of the Indemnifying Party, and
(b) the Indemnifying Party shall be bound by any defense or settlement that the
Indemnified Party may make as to such Third Party Claim. No delivery of a
Defense Notice by an Indemnifying Party in connection with a Third Party Claim
shall prejudice any right of such Indemnifying Party to challenge whether the
Indemnified Party is entitled to indemnification hereunder with respect to such
Third Party Claim.

 

14 of 19



--------------------------------------------------------------------------------

(d) Any judgment entered or settlement agreed upon in the manner provided herein
shall be binding upon the Indemnifying Party, and shall be conclusively deemed
to be an obligation with respect to which the Indemnified Party is entitled to
prompt indemnification hereunder, subject to the Indemnifying Party’s right to
appeal an appealable judgment or order.

9.07. Failure to Give Timely Notice. A failure by an Indemnified Party to give
timely, complete or accurate notice as provided in this Article IX will not
affect the rights or obligations of any party hereunder except and only to the
extent that, as a result of such failure, any party entitled to receive such was
actually damaged as a result of such failure to give timely notice.
Notwithstanding the foregoing, the parties hereby acknowledge and agree that
nothing in this Section 9.07 shall be deemed to extend any of the time periods
set forth in Section 9.01 with respect to the survival of representations and
warranties.

9.08. Insurance. If an Indemnified Party both collects proceeds from any
insurance company and receives a payment from the Indemnifying Party hereunder,
and the sum of such proceeds and payment is in excess of the Damages or losses
with respect to the matter that is the subject of the indemnity, then the
Indemnified Party shall promptly refund to the Indemnifying Party the amount of
such excess.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.01. Amendment and Modification. This Agreement may be amended only pursuant
to a written instrument signed on behalf of the affected parties.

10.02. Waiver of Compliance; Consents. Any failure of Purchasers, on the one
hand or the Company, Dean, or the Selling Shareholders, on the other hand, to
comply with any obligation, covenant, agreement or condition contained herein
may be waived only in writing by the Company and the Selling Shareholders or
Purchasers, respectively, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any other failure. The
failure of any party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
any party to enforce any such provision. Any amendment or waiver effected in
accordance with Section 10.01 or this Section 10.02 shall be binding upon each
of the Selling Shareholders.

10.03. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

10.04. Expenses and Obligations. Except as set forth in Section 5.06 hereof, all
costs and expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement by Purchasers shall be paid by
Purchasers and all costs and expense incurred in connection with the
consummation of the transactions contemplated by this Agreement by the Company
shall be paid by Dean.

10.05. Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and, nothing in this Agreement
except as set forth in Article X hereof, express or implied, is intended to
confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Agreement.

 

15 of 19



--------------------------------------------------------------------------------

10.06. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon the earlier of delivery thereof if by
hand or upon receipt if sent by mail (registered or certified mail, postage
prepaid, return receipt requested) or on the next business day after deposit if
sent by a recognized overnight delivery service or upon transmission if sent by
telecopy or facsimile transmission (with request of assurance of receipt in a
manner customary for communication of such type) as follows:

 

  (a) If to Purchasers, or to the Company after the Closing, to:

Cagan Capital LLC

20400 Stevens Creek Blvd., Suite 700,

Cupertino, California, 95014

Attn: Laird Q. Cagan

 

  (b) if to the Company or Dean, to:

4800 Beldon Trail

Colleyville, Texas 76034

with a copy to:

2651 N. Harwood, Suite 200

Dallas, Texas 75201

Attn: Ray A. Balestri

 

  (c) If to Balestri:

2651 N. Harwood, Suite 200

Dallas, Texas 75201

10.07. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas applicable to contracts executed
in and to be performed in that state and without regard to any applicable
conflicts of law.

10.08. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

10.09. Headings. The article and section headings contained in this Agreement
are solely for the purpose of reference, are not part of the agreement of the
parties and shall not affect in any way the meaning or interpretation of this
Agreement.

10.10. Certain Definitions. For purposes of this Agreement, certain terms are
defined below:

(a) “Additional Agreements” means the Escrow Agreement, attached hereto as
Exhibit A, the Representative Agreement, attached hereto as Exhibit C, and the
Release Agreement attached as Exhibit D.

(b) “Affiliates” shall mean (i) a person that directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, another person and (ii) any

 

16 of 19



--------------------------------------------------------------------------------

spouse, lineal descendant or adopted child of a person specified in clause (i),
any spouse or adopted child of any such descendant or any child of such spouse,
the executors, administrators, conservators or personal representatives of any
person referred to in this clause (ii) and any person which, directly or
indirectly, is owned or controlled by one or more of the persons referred to in
this clause (ii).

(c) “Governmental Authority” means any national, federal, state, provincial,
local or foreign government, governmental, regulatory or administrative
authority, agency or commission or any court, tribunal or judicial or arbitral
body of competent jurisdiction, or other governmental authority or
instrumentality, domestic or foreign.

(d) “Knowledge” means the actual knowledge, after reasonable investigation or
inquiry, of a Person, and, with respect to the Company, the actual knowledge
after reasonable investigation or inquiry, of Dean.

(e) “Material Adverse Effect” means any event, change or effect that is
materially adverse to the condition (financial or otherwise), properties,
assets, liabilities, business, operations or results of operations of the
Company, taken as a whole.

(f) “Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Authority.

10.11. Entire Agreement. This Agreement (including all Exhibits and Schedules
attached hereto and incorporated by reference herein) and the documents and
instruments referred to herein, and the Additional Agreement and other
agreements included in or contemplated by the exhibits hereto embody the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein or therein. This Agreement (including all Exhibits and
Schedules attached hereto and incorporated by reference herein), and the
Additional Agreements supersede all prior agreements and understandings between
the parties with respect to such subject matter.

10.12. Assignment. This Agreement shall not be assigned by operation of law or
otherwise, except that it may be assigned (other than the obligations in Article
II) by Purchasers to one or more of their Affiliates or a successor in interest
who agree in writing to be bound by the provisions hereof. Subject to the
foregoing, this Agreement will be binding upon and inure to the benefit of and
be enforceable by the parties and their respective successors and permitted
assigns.

10.13. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any Person.

10.14. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or a breach hereof shall be finally settled by arbitration in Dallas
County, Texas, under the commercial rules then in effect of the American
Arbitration Association, and shall be determined in accordance with the laws of
the State of Texas applicable to contracts to be wholly performed therein.

[Signature Page Follows]

 

17 of 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed as of the day and year first above written.

 

COMPANY: TOYZAP.COM, INC. By:  

 

  Lance Dean, President

 

SELLING SHAREHOLDERS:

 

PURCHASERS By:  

 

Name:  

 

Title:  

 

 

18 of 19



--------------------------------------------------------------------------------

EXHIBIT A: ESCROW AGREEMENT

EXHIBIT B: SELLING STOCKHOLDERS

EXHIBIT C: REPRESENTATIVE AGREEMENT

EXHIBIT D: RELEASE AGREEMENT

SCHEDULE 2.03 STOCK LEDGER

SCHEDULE 2.08 SCHEDULE OF ASSETS

SCHEDULE 2.14 LIABILTIES

 

19 of 19